     Case 2:20-cv-09814-PA-JEM Document 19-4 Filed 04/21/21 Page 1 of 2 Page ID #:93




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason J. Kim (SBN 190246)
 2    Jason Yoon (SBN 306137)
      101 S. Western Ave., Second Floor
 3    Los Angeles, CA 90004
      Telephone: (213) 252-8008
 4    Facsimile: (213) 252-8009
      scalequalaccess@yahoo.com
 5
      Attorneys for Plaintiff
 6    KIMBERLY FRAZIER
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      KIMBERLY FRAZIER,                                 Case No.: 2:20-cv-09814 PA (JEMx)
11
              Plaintiff,                                Proposed Judgment Re: Default
12                                                      Judgment
            vs.
13                                                      Date: May 17, 2021
                                                        Time: 1:30 p.m.
14    CYRUS G. ETEMAD; and DOES 1 to 10,                Courtroom: 9A
15                Defendants.                           Honorable Judge Percy Anderson
16
17
18
19
            Upon review of the court files, the motion for default judgment, the declarations
20
      submitted in support of the default judgment, and the evidence presented having been
21
      fully considered, it is hereby ordered and adjudged that Plaintiff KIMBERLY FRAZIER
22
      shall have JUDGMENT in her favor in the amount of $4,440.00 as fees-and-costs award
23
      against Defendant CYRUS G. ETEMAD.
24
            Additionally, Defendant CYRUS G. ETEMAD is ordered to provide an accessible
25
      parking space at the property located at or about 6744 Laurel Canyon Blvd., North
26
      Hollywood, California, in compliance with the Americans with Disabilities Act
27
      Accessibility Guidelines.
28




                                  Proposed Judgment Re: Default Judgment - 1
     Case 2:20-cv-09814-PA-JEM Document 19-4 Filed 04/21/21 Page 2 of 2 Page ID #:94




 1    Dated:                               By:
 2                                                United States District Judge
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                             Proposed Judgment Re: Default Judgment - 2
